[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
 I
In the first captioned mater, the applicant has appealed the assessment of the vacant lot she owns on Webster Point in the Town of Madison. At issue is the assessed valuation of the parcel on October 1, 1990 at $120,070.00.
The court heard appraisers for both parties, with the applicant offering a fair market value of $90,000.00 and the defendant a value of $125,000.00
The court has examined both appraisals and has attempted to reconcile the comparable sales utilized in each with the ultimate CT Page 14845 conclusions as to value. The applicant's appraiser uses a subjective formula which results in a price per square foot "comparison." The elements influencing this conclusion are not spelled out.
The defendant's appraiser lists the plus and minus adjustments he ascribes to each comparable. However, the court has reservations about his third comparable, 11 Grove Avenue in the Pine Orchard section of Branford.
The court concludes that the fair market value of the subject property on October 1, 1990 was $112,000.00.
                                   II
The second appeal involving the same parcel addresses the fair market value as of October 1, 1998.
Again, the court heard the same appraisers, but different comparable sales were employed. The applicant argues the property should be evaluated at the same price as its appraisal for the 1990 assessment, $90,000.00. The defendant proposes a figure of $180,000.00.
After examining the appraisals, the court rejects both appraisal figures and finds the reasonable market value to have been $146,500.00 on October 1, 1998.
Anthony V. Demayo, J.T.R.